Citation Nr: 1431799	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial disability rating for the Veteran's bilateral pes planus, rated as 0 percent disabling prior to March 24, 2014 and 30 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral pes planus and assigned a noncompensable disability rating.  

In a June 2014 rating decision, the RO increased the disability rating for bilateral pes planus to 30 percent disabling, effective March 24, 2014.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for bilateral pes planus remains before the Board.

The Veteran also appealed a June 2008 rating decision, which in relevant part, denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In the June 2014 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities; therefore, these issues are no longer on appeal.  

In February 2014, this case was remanded to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to October 20, 2010, the Veteran's bilateral pes planus was not productive of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, or pain on manipulation and use of the feet.

2.  From October 20, 2010 to March 24, 2014, the Veteran's bilateral pes planus was productive of moderate symptoms with swelling of both feet, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  

3.  As of March 24, 2014, the Veteran's bilateral pes planus was not productive of pronounced symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  For the period prior to October 20, 2010, the criteria for compensable disability rating for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276 (2013).

2.  For the period from October 20, 2010 to March 24, 2014, the criteria for a 10 percent disability rating, but no more, for bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276 (2013).

3.  For the period since March 24, 2014, the criteria for a disability rating in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran most recently in March 2014.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations, most recently in March 2014.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55   (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In an April 2008 rating decision, the RO granted service connection for bilateral pes planus and assigned a noncompensable disability rating, effective August 18, 2006.  In a June 2014 rating decision, the RO increased the disability rating to 30 percent, effective March 24, 2014.  The Veteran's bilateral pes planus is evaluated under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (acquired flat foot), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

III.  Prior to March 24, 2014

Prior to March 24, 2014, the Veteran's bilateral pes planus is rated as 0 percent disabling.  A review of the evidence of record shows no evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, or pain on manipulation and use of the feet prior to October 20, 2010.

VA treatment records note a diagnosis of flatfeet, but contain no information relevant to rating the severity of the Veteran's pes planus during this timeframe.  

During a January 2008 VA examination, the Veteran reported that he had minimal symptoms with weight-bearing and that he was given inserts for his shoes in the past that did not seem to help.  The Veteran reported pain in his feet when he stands for more than 30 minutes or walks for more than one mile.  On examination, no edema, calluses or ulcerations were noted.  There was no tenderness medially, laterally, of the Achilles tendon.  No weakness or fatigability was noted.  The examiner noted no limitation on standing or walking and no evidence of abnormal wright-bearing.   The Achilles tendon alignment was normal and there was no pain on manipulation of either foot.   The examiner diagnosed the Veteran with Grade 3 pes planus of both feet, which the examiner described as minimal symptoms and minimal disability.  X-rays showed minimal hallux valgus with minimal degenerative changes of the first metatarsophalangeal joint of both feet.  The x-rays showed no pes planus.  

During an October 20, 2010 VA examination, the Veteran reported pain that increases with prolonged standing and walking.  The Veteran reported that he does not use orthotics and that he can walk for 30 minutes and stand for 20 minutes before needing to rest.  On examination, there was mild swelling to the dorsum of both feet.  The Achilles tendon was straight and non-tender with non-weight bearing; with weight-bearing it had a slightly less than 5 degree valgus angulation.  There was tenderness to palpation to the mid-arch of both feet.  The examiner diagnosed the Veteran with bilateral pes planus and noted no abnormal wear pattern to the shoes and no evidence of abnormal weight-bearing.  The examiner noted mild pes planus with non-weight-bearing.  

Prior to October 20, 2010, the Board finds that the Veteran's symptoms are most analogous to those contemplated by a noncompensable rating and do not more nearly approximate the criteria required for a 10 percent rating.  During the January 2008 VA examination, the Veteran reported that he had minimal symptoms with weight bearing and there was no evidence of moderate symptoms or abnormal weight-bearing on examination.  While the Veteran reported having foot pain prior to October 20, 2010, the Veteran does not meet the next higher rating criteria of 10 percent, as the Veteran's pes planus was not shown to be manifested by moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, or pain on manipulation and use of the feet prior to October 20, 2010.  

Based on the evidence of record, the Board finds that the Veteran's symptoms beginning on October 20, 2010 are most analogous to those contemplated by a 10 percent rating and do not more nearly approximate the criteria required for a 30 percent rating.  The October 20, 2010 VA examination showed mild swelling in both feet, inward bowing of the Achilles tendon (described as a slightly less than 5 degree valgus angulation on weight-bearing), and pain on manipulation (described as tenderness to palpation to the mid arch of both feet).  Although the VA examiner diagnosed the Veteran with mild pes planus, the use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Based on a review of the evidence, the Board finds that the criteria for a 10 percent disability rating are met from October 20, 2010.  

While there was objective evidence of swelling and pain on manipulation, the Veteran does not meet the next higher rating criteria of 30 percent, as his foot disability was not shown to be manifested by severe symptoms with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Therefore, a 10 percent disability rating, but no higher, for the Veteran's bilateral pes planus is granted from October 20, 2010.  

IV.  Since March 24, 2014

Beginning on March 24, 2014, the Veteran's bilateral pes planus is rated as 30 percent disabling.  The Veteran contends that his bilateral pes planus is worse than the severity contemplated by a 30 percent rating.  A review of the evidence of record shows no evidence of pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  

VA treatment records dated May 2012 note that the Veteran complained of generalized foot and muscle pain.  

During a March 2014 VA examination, the Veteran reported that his foot pain has been progressively worsening over the years.  The Veteran reported that his fight foot recently started giving way, which leads him to stumble.  The Veteran reported having constant pain in his bilateral arches.  The Veteran also reported that he tried shoe inserts that he bought on his own, but felt that the inserts made his foot pain worse.  On examination, the Veteran had pain on use but not on manipulation of his feet.  The Veteran did not have characteristic calluses, tenderness, or an inward bowing of the Achilles tendon.  Marked pronation of the bilateral feet that is not improved by orthopedic shoes or appliances was noted and the Veteran's weight-bearing line fell over or medial to the great toe bilaterally.  The Veteran did not have a marked inward displacement and severe spasm of the Achilles tendon on manipulation.  X-rays showed pes planus and bilateral plantar calcaneal spurs.  The examiner noted that the Veteran's pes planus limits his ability to stand.  The Veteran reported that he was able to function at his last job, which was sedentary.  The examiner noted that the Veteran would not be able to perform a job that requires prolonged walking or minimal standing.  

During his March 2014 VA examination, the Veteran reported that his foot pain has increased over the years and that he currently has constant bilateral arch pain.  The Veteran is competent to report his pes planus symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of his pes planus according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  The VA examiners provided medical findings that directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Based on the evidence of record, the Board finds that the Veteran's symptoms during this timeframe are most analogous to those contemplated by a 30 percent rating and do not more nearly approximate the criteria required for a 50 percent rating.  While the Veteran reported that his pes planus has not improved with over-the-counter shoe inserts, the Veteran does not meet the next higher rating criteria of 50 percent, as his foot disability was not shown to be manifested by pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe Achilles tendon spasm, not improved by orthopedic shoes or appliances.  

V.  Other Considerations 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's bilateral pes planus (mainly deformity and pain) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran reported that he is retired, but that his job was sedentary and that he was able to function in his last job, and the evidence of record does not suggest that the Veteran's bilateral pes planus prevent him from working.  Further consideration of TDIU is not warranted. 

In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for bilateral pes planus, evaluated as 0 percent disabling prior to October 20, 2010 is denied. 

Entitlement to a 10 percent disability rating for bilateral pes planus from October 20, 2010 to March 24, 2014 is granted.  

Entitlement to an increased rating for bilateral pes planus, evaluated as 30 percent disabling after March 24, 2014 is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


